Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          17-DEC-2021
                                                          09:32 AM
                                                          Dkt. 14 OGAC

                            SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


        STATE OF HAWAI‘I, Respondent/Plaintiff-Appellee,

                                  vs.

         SAMUEL K. KAEO, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 2DCW-XX-XXXXXXX)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Petitioner/Defendant-Appellant Samuel K. Kaeo’s application
for writ of certiorari filed on October 20, 2021, is hereby
accepted.
     IT IS FURTHER ORDERED, that no oral argument will be heard
in this case.    Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai‘i Rules of Appellate Procedure, move
for retention of oral argument.
            DATED:   Honolulu, Hawaiʻi, December 17, 2021.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Michael D. Wilson
                                 /s/ Todd W. Eddins